Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 17, and 19, Nguyen (2016/0265298A1) discloses a tubing hanger assembly (50, fig. 2) which includes: a body (26) which comprises an annular outer surface (see fig. 2); a lockdown feature (69) which is located on the body (26); 5; and a piston assembly (76) which includes: an elongated cylinder (82) which is positioned circumferentially around the outer surface of the body (26), the 10cylinder (82) comprising a first cylinder end (lower end) which is connected to the body (26) and an open second cylinder end (upper end); an elongated piston (80) which is slidably received in the cylinder (82), the piston comprising a first piston end (lower end of piston 80) which is oriented toward the first cylinder end (lower end of cylinder 82); and a seal (96) which is positioned between the piston (80) and the cylinder (82), a piston chamber (92) being connectable to a source of fluid pressure (88).
However, Nguyen fail to teach a load nut which is threadedly connected to the body, the load nut comprising a downward facing load shoulder; the elongated cylinder axially adjacent the load nut; the first cylinder end connected to the body; a second piston end which is configured to extend 15through the second cylinder end and engage the load nut such that extension of the piston causes the load nut to rotate relative to the body; a piston chamber between the first cylinder end 20and the first piston end; wherein in operation of the piston assembly, the piston rotates the load nut to thereby 
Regarding claim 12, Nguyen discloses a method for installing a tubing hanger (26) in a wellhead (12, 22; see figs. 1-2), the wellhead (12, 22) comprising a first tubing hanger lockdown feature (69) and a central bore (36) in which a casing hanger is positioned (casing hangers downhole of the wellhead), an annular body (see fig. 2), the method comprising: 19WO 2018/226239PCT/US2017/036722 lowering the tubing hanger (26) into the wellhead (22).
However, Nguyen fail to teach the tubing hanger comprising a second tubing 30hanger lockdown feature which is configured to engage the first tubing hanger lockdown feature, an annular body, and a load nut which is threadedly connected to the body, the load nut comprising a downward facing load shoulder which is configured to land on a seat that is formed on the casing hanger, wherein adjusting the axial position of the load nut until an axial distance between the load shoulder and the second tubing hanger lockdown feature is the same as a second axial distance between the seat and the first tubing hanger 5lockdown feature.
Regarding claim 16, Nguyen discloses a piston assembly (76) which includes: a cylinder (82) which comprises first and second cylinder ends (upper and lower end, see fig. 2); a piston (80) which is slidably received in the cylinder (82), the piston (80) comprising a first piston end (upper end of piston 80) which is oriented toward the first cylinder end (upper end of cylinder 82) and a second piston end (lower end of piston 80) which is configured to extend through the second cylinder end (see fig. 7).
However, Nguyen fail to teach 25a helical cylinder, a helical piston, wherein and a seal which is positioned between the piston and the cylinder to thereby define a piston .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Giovanna Wright/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/Y.A/
12/16/2021